DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended base claim 1 to require at least one of R1 and R2 to be a polycyclic aryl.  This amendment renders moot the LOOPER reference as a prior art reference against the instant claim 1.  Furthermore, LOOPER compound 3b1 does not teach or anticipate base claims 6 and 14-15.
The Examiner extended the Markush search to a compound:  
    PNG
    media_image1.png
    477
    1019
    media_image1.png
    Greyscale
 , wherein X is -C(=O)-O-CH2-; R2 is the polycyclic aryl group:  
    PNG
    media_image2.png
    145
    69
    media_image2.png
    Greyscale
 (this is identical to one of the exemplary embodiments of “polycyclic aryl group” from Specification page 19); R1 is substituted phenyl (this is optionally substituted hydrocarbon group per Specification page 22 – “aromatic hydrocarbon group”); and R3 is methyl (exemplary “hydrocarbon group” of page 22 Specification – see “alkyl group”).  This search retrieved an applicable prior art reference.  See “SEARCH 7” summary (which is Examiner-conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
A review of the “SEARCH 7” search results for Applicants’ elected species and the extended Markush searches conducted to date did not retrieve any double patent references.
A review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases limited by the elected species and extended Markush searches of genus formula I of base claims 1, 6, and 14-15 did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Please note that the full scope of genus formula I of base claims 1, 6, and 14-15 has not yet been searched for double patent and prior art in accordance with Markush search practice; only Applicants’ elected species and the Markush search extensions conducted to date have been searched for both double patent references and prior art references.
Applicants’ elected species and extended Markush searches conducted to date read on claims 1, 3, 5-12, 14-18, 23-24, and 31-34.
Claims 4, 19, 21-22, 25, 27-30, and 35-37 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/16/2022.
Additional Markush searching will not be conducted in After Final.  Please file RCE for resumption of Markush searching.
Current Status of 16/636,758
This Office Action is responsive to the amended claims of July 27, 2022.
Claims 1, 3, 5-12, 14-18, 23-24, and 31-34 have been examined on the merits.  Claims 1, 3, 6, and 14-15 are currently amended.  Claims 5 and 7-12 are previously presented.  Claims 16-18 and 23-24 are previously withdrawn but now rejoined.  Claims 31-34 are new.
Priority
Applicants identify the instant application, Serial #:  16/636,758, filed 05/19/2020, as a national stage entry of PCT/JP2018/029497, International Filing Date: 08/06/2018, which claims foreign priority to Japanese patent application:  2017-152808, filed 08/07/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants certified English language translation filed 07/27/2022 perfects foreign priority.  The claims are now entitled to the effective filing date of August 7, 2017. 
Response to Arguments
The Examiner acknowledges receipt of the claim amendments and Reply of July 27, 2022.
The Examiner has reviewed the claim amendments and Reply of 07/27/2022.
The amended Specification filed 07/27/2022 is accepted and formally entered into the record.  Applicants deleted “Novel” from the application title, as requested, via amending the Specification (filed 07/27/2022) thereby rendering moot the objection to the title (see paragraph 20) made in the previous Office Action.
Applicants deleted Formula II from base claim 1 thereby rendering moot the objection (see paragraph 21) made in previous Office Action.  Amended base claims 6 and 14-15 properly show the squiggly attachment point of Formula II to the scaffold of genus Formula I.
The prior art rejection (see paragraphs 22-23 of previous Office Action) against claims 1, 5, and 7 using the LOOPER reference is rendered moot since Applicants amended base claim 1 to require at least one of R1 and R2 to be a polycyclic aryl.  Neither R1 nor R2 of LOOPER compound 3b1 are polycyclic aryls.
Furthermore, LOOPER is not a prior art reference against base claims 6 and 14-15.
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9-10, 16-17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 180297-15-8.  First entered into STN/date made available to public:  29 Aug 1996).
The reference ACS teaches the compound:  
    PNG
    media_image1.png
    477
    1019
    media_image1.png
    Greyscale
 (see enclosed ACS reference), wherein X is -C(=O)-O-CH2-; R2 is the polycyclic aryl group:  
    PNG
    media_image2.png
    145
    69
    media_image2.png
    Greyscale
 (this is identical to one of the exemplary embodiments of “polycyclic aryl group” from Specification page 19); R1 is substituted phenyl (this is “optionally substituted hydrocarbon group” per Specification page 22 – “aromatic hydrocarbon group”); and R3 is methyl (exemplary “hydrocarbon group” of page 22 Specification – see “alkyl group”).  This anticipates claims 1 and 5.
Per MPEP 2112.01(I):  “When the Structure Recited in the Reference is Substantially Identical to that of the claims, claimed properties or functions are presumed to be inherent.”  Therefore, since the compound, above, structurally anticipates instant claim 1 genus formula I, the reference ACS inherently anticipates the property/function:  “Pin 1 inhibitor” of instant claim 7.
The limitation:  “A therapeutic or prophylactic agent for the treatment or prevention of an inflammatory disease associated with fibrosis” from claim 9 and the diseases of dependent claim 10 each constitute an intended use limitation.  Nothing precludes the use as claimed.  MPEP 2111.02(II):  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Therefore, reference ACS anticipates claims 9-10.
The limitation:  “A therapeutic or prophylactic agent for the treatment or prevention of cancer” from claim 16 and the diseases of dependent claim 17 each constitute an intended use limitation.  Nothing precludes the use as claimed.  MPEP 2111.02(II).  Therefore, reference ACS anticipates claims 16-17.
The limitation:  “A therapeutic or prophylactic agent for the treatment or prevention of obesity” from claim 23 constitutes an intended use limitation.  Nothing precludes the use as claimed.  MPEP 2111.02(II).  Therefore, reference ACS anticipates claim 23.
	This rejection is properly made FINAL as it is due to an extended Markush search (following Markush search practice) of genus formula I of base claim 1.  Markush search practice is based on the Election of Species Requirement of 11/17/2021.
Conclusion
Claims 3, 8, 11-12, 18, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Please note that due to Markush search practice, eventually, an extended Markush search in RCE could properly find prior art on an objected claim.
Claims 1, 5, 7, 9-10, 16-17, and 23 are not presently allowable as written.
Claims 6, 14-15, and 31-34 are presently allowable as written due to the scope of Markush searching of species of genus Formula I conducted to date.  Please note that due to Markush search practice, eventually, an extended Markush search in RCE could properly find prior art on an objected claim or claim deemed “presently allowable”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625